DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 3/10/21 filling of Application 17/197,862.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-14 are directed toward a method to monitor business risk of a target entity.  Claims 15-19 are directed toward a system to monitor business risk of a target entity. Claim 20 is directed toward a computer program product to monitor business risk of a target entity.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of monitoring and providing alert reports to changes in business risk of a targeted entity which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:
A computer-implemented method of monitoring and providing alert reports to changes in business risk of a targeted entity comprising: 
detecting and extracting negative news from the news feeds related to the one or more industry classifications, wherein the negative news relates to the one or more core businesses in which the targeted entity competes; 
calculating an industry confidence score based upon on negative news extracted from the news feeds related to the one or more industry classifications; 
determining if the industry confidence score is greater than an industry confidence threshold; 
calculating, in response to the industry confidence score being larger than the industry confidence threshold, an entity confidence score for the targeted entity based upon negative news extracted from the news feeds related to the targeted entity; 
determining if the entity confidence score is larger than an entity confidence threshold; and 
generating, in response to the entity confidence score being larger than the entity confidence threshold, one or more new alert reports for the targeted entity.

The 2019 PEG states certain method of organizing human activity including fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to fundamental economic practices such as mitigating risk and business relations such as issuing alerts regarding risk with target entities.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the detecting, calculating, and determining steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
retrieving one or more industry classifications for one or more core businesses in which the targeted entity competes; 
receiving news feeds related to the one or more industry classifications; 
Further, Claim 15 recites the additional elements of:
 a memory storage device storing program instructions; and a hardware processor having circuitry and logic to execute said program instructions to generate the alert reports, the hardware processor coupled to said memory storage device and in response to executing said program instructions
Further, Claim 20 recites the additional elements of:
A non-transitory computer readable medium comprising instructions that, when executed by at least one hardware processor, configure the at least one hardware processor
However, the hardware processor having circuitry and logic to execute said program instructions  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the retrieval of industry classifications and receiving news feeds are considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited receipt of news feeds is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, the retrieval of industry classification and news feeds are recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.  The combination of the generic computer and the receipt of data does not add more that when viewing the claims individually.  As such the combination of additional elements do not provide an inventive concept.
Further Claims 2-14 further limit the mental processes and methods of organizing human activity that were already rejected in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-14 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 11 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 29-36 are also rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claim(s) 1, 4-13, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2009/0164387 A1 in view of Ahles US 2008/0021803 A1.

As per Claim 1 Armstrong teaches a computer-implemented method of monitoring and providing alert reports to changes in business risk of a targeted entity comprising:  (Armstrong para. 108 teaches various servers and clients disclosed herein, can include, for example, among other things, processors, displays, input/output devices, and memories, which can be interconnected. In some embodiments, the memories contain storage devices for storing programs and/or software modules for controlling the processors or performing methods, for example, those methods described herein with reference to FIGS. 1-8. In addition, although some embodiments are described herein as being implemented on a client and/or a server, this is only illustrative. Various components of some embodiments of the disclosed subject matter can be implemented on any suitable platform.  Further, para. 54 teaches subscriptions can be created by clients to indicate what they are interested in receiving information regarding and or alerts on. Within the semantic server schema subscriptions can be dynamic sets of concept instances in which each member conforms to some client-specified criteria. For example, a client can create a subscription for all Persons, all Persons having red hair, all Persons who are Members Of any organization, a specific organization, or Persons whose height is greater than 6', etc.   The Examiner considers a specific organization to be an entity.)
retrieving one or more industry classifications for one or more core businesses in which the targeted entity competes;  (Armstrong para. 21 teaches the systems and methods enable the user to create a knowledge map of the ecosystem of a company or industry he/she is interested in using a semantic computing application server. This knowledge map represents the relationships among the different components of the ecosystem. For instance, ABC is a company that is a supplier to the company XYZ, and they are both semiconductor companies. Moreover, Mr. Investor is on the Board of Directors of ABC, and is the CEO of The Phone Company who buys products from XYZ. The first sentence indicated that XYZ and ABC are both companies, and their industry is semi-conductors, and it shows the relationship between the two (supplier). (See FIG. 6). The second sentence establishes the relationships between a person and the other companies. The semantic computing application servers allows these relationships to be created either automatically by the system through the analysis of news and regulatory filing information or manually through user input.  Para. 22 teaches the systems and methods can be primarily triggered by news data, regulatory filings, government and industry reports and information entered by users. The system connects to any number of news feeds public and private such as newswires, RSS feeds for online news sources, blogs, Securities and Exchange Commission (SEC) mandated filings, etc. Some of these may be structured data sources, meaning their metadata is readily available, or they may be unstructured, there is no metadata available.)
receiving news feeds related to the one or more industry classifications; (Armstrong para. 22 teaches the systems and methods can be primarily triggered by news data, regulatory filings, government and industry reports and information entered by users. The system connects to any number of news feeds public and private such as newswires, RSS feeds for online news sources, blogs, Securities and Exchange Commission (SEC) mandated filings, etc. Some of these may be structured data sources, meaning their metadata is readily available, or they may be unstructured, there is no metadata available.  Para. 104 teaches news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc.)
detecting and extracting negative news from the news feeds related to the one or more industry classifications, wherein the negative news relates to the one or more core businesses in which the targeted entity competes;  
(Armstrong para. 104 teaches in another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.
calculating an industry confidence based upon on negative news extracted from the news feeds related to the one or more industry classifications; (Para. 22 teaches he systems and methods can be primarily triggered by news data, regulatory filings, government and industry reports and information entered by users. The system connects to any number of news feeds public and private such as newswires, RSS feeds for online news sources, blogs, Securities and Exchange Commission (SEC) mandated filings, etc. Some of these may be structured data sources, meaning their metadata is readily available, or they may be unstructured, there is no metadata available.  Armstrong para. 104 teaches news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome.  The Examiner considers a triggering event to be 
calculating, in response to the industry confidence an entity confidence for the targeted entity based upon negative news extracted from the news feeds related to the targeted entity; (Armstrong para. 104 states in another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.  The Examiner considers the companies directly affected to be an entity confidence for the targeted entity based upon negative news extracted from the news feeds).  Para. 105 teaches in another example, last foreclosure numbers in California show a sharp increase. Mortgage securities and financial services stocks with exposure to the state loose an average of 10% of their value after the report is published. The process: When the report is circulated prior to circulation, the numbers are imported directly into the semantic computing application through one of its connectors. The semantic server processes the item and generates alerts regarding the financial services companies directly affected by looking at those companies that have large holdings of mortgage related securities exposed to California real-estate market: local banks, mono-line insurers, real-estate hedge funds, and proprietary desks at investment and commercial banks are among them. FIG. 8 is an example of the relationships that the semantic application would traverse to identify all the different players affected by problems in the California mortgage market. The outcome: FDIC officials recognize the potential impact and instruct their staff to quantify the exposure of bank holding companies to California real-estate market. They rapidly assess what companies may be at risk if the markets continue deteriorating, and estimate their capital needs, probability of default, and impact on the overall market and on the FDIC and Treasury. They then work with the management of the affected banks, the Treasury and the Fed to come to an agreement on what institutions can merit potential direct intervention because of how exposed other institutions are to them, which ones should be forced to increase their capital base or find a buyer and which ones do not merit any intervention.
generating, in response to the entity confidence, one or more new alert reports for the targeted entity.  (Armstrong para. 103-105 teaches in one example, proprietary channel checks by PC an analyst show heavy markdowns being offered by top two PC firms, for example HP and Dell. The process: Analyst enters the information in the system tying the data to HP and Dell. The outcome: Manufacturer, distributor and component analysts receive an alert regarding the new piece of research. They immediately assess the impact of lower margins at the top of the PC food chain and analyze how it propagates down to the companies under their coverage. They are able to make a call on their stocks and advertise it to the market (if sell-side analysts), or inform PMs (portfolio managers) or traders if buy-side analyst. The new information rapidly becomes a win for the entire franchise.  In another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.  In another example, last foreclosure numbers in California show a sharp increase. Mortgage securities and financial services stocks with exposure to the state loose an average of 10% of their value after the report is published. The process: When the report is circulated prior to circulation, the numbers are imported directly into the semantic computing application through one of its connectors. The semantic server processes the item and generates alerts regarding the financial services companies directly affected by looking at those companies that have large holdings of mortgage related securities exposed to California real-estate market: local banks, mono-line insurers, real-estate hedge funds, and proprietary desks at investment and commercial banks are among them.)
Armstrong does not teach confidence scores and determining if confidence scores are larger than the confidence threshold However, Ahles para. 57 teaches the post-score rules module 170 may be utilized to evaluate the initial risk score, that was generated by the scoring matrix 166, to determine if further risk assessment needs to be performed. In particular, the post-score rules module 170 may selectively determine a second scoring engine to run so as to obtain an additional risk score. In one embodiment, the additional risk score assessment is performed if the initial risk score leads to a transaction decline according to the scoring rule matrix 166. In another embodiment, the additional risk assessment is performed if the initial risk score falls within a predetermined range of risk score threshold values. It should be appreciated that the additional risk assessment performed selectively may be implemented in any number of situations so as to accurately assess the financial transaction risk.  Para. 70-71 teaches once the risk assessment is performed and the score is generated in the state 204, the check approval process advances to the decision state 206. In the decision state 206, the risk system 150 determines the degree of the generated risk score. In one aspect, the risk system 150 may compare the initial risk score with a pre-determined range of a low risk assessment threshold. If the processor 162 determines from the comparison that the financial transaction is of low risk, then the check approval process advances to a state 208 to approve the financial transaction. Subsequently, in a state 210, the check acceptance service 110 notifies the merchant 106 to deliver the vendibles, and then the check approval process terminates in an end state 220. It should be appreciated that the pre-determined range of the low risk assessment threshold may comprise any range of values or parameters set by the merchant 106, the check acceptance service 110, and/or any other guidelines available without departing from the scope of the present invention.  Alternatively, in the decision state 206, if the initial risk score fails to fall in the pre-determined range of a low risk assessment threshold, then the check approval process advances to another decision state 212. In the decision state 212, if the risk system 150 compares the initial risk score with a pre-determined range of a marginal risk assessment threshold. If the risk system 150 determines from the comparison that the financial transaction is not of marginal risk, then the check approval process advances to a state 218 to decline the financial transaction. In which case, the check approval process terminates in the end state 220. It should be appreciated that the pre-determined range of the marginal risk assessment threshold may comprise any range of values or parameters set by the merchant 106, the check acceptance service 110, and/or any other guidelines available without departing from the scope of the present invention.  Both Armstrong and Coleman are directed to determining risk in organizations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Armstrong to include confidence scores and determining if confidence scores are larger than the confidence threshold as taught by Ahles to more accurately assess financial transaction risk (see para.) 57).

As per claim 4 Armstrong teaches the computer-implemented method according to Claim 1, wherein calculating an entity confidence score for the targeted entity comprises extracting negative news from the news feeds related to the targeted entity.   (Armstrong para. 104 teaches news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.) 

As per claim 5 Armstrong teaches the computer-implemented method according to Claim 1, wherein extracting negative news from the news feeds related to the one or more industry classifications comprises searching unstructured and structured data related to the one or more industry classifications.  (Armstrong para. 22 teaches the systems and methods can be primarily triggered by news data, regulatory filings, government and industry reports and information entered by users. The system connects to any number of news feeds public and private such as newswires, RSS feeds for online news sources, blogs, Securities and Exchange Commission (SEC) mandated filings, etc. Some of these may be structured data sources, meaning their metadata is readily available, or they may be unstructured, there is no metadata available.)

As per claim 6 Armstrong teaches the computer-implemented method according to Claim 5, further comprises performing string searches in the news feeds, wherein the string searches include at least one of the group consisting of: one or more industry names of the one or more industry classifications, lexicons related to negative news for the one or more industry classifications, and combinations thereof.  (Armstrong para. 23 teaches to generate semantically meaningful metadata from unstructured text the system performs concept and relation extraction as follows. The approach starts with shallow language processing techniques that perform part of speech tagging, chunk parsing, and entity recognition. A process called "gazetteer matching" performs a direct comparison of terms it finds in a document with the instance values associated with the name property of specified concepts--for example--the name property of companies. The actual "gazetteer" is the semantic graph in itself. When a company in a document matches a company instance in the semantic graph, a [Mentions] relation is created between the document instance and the company instance. This process works for any specified concept type, and although useful, is limited to matching existing concept instances having well-defined, unique names (generally these are `Proper` names). The semantic server performs deeper semantic processing that is contextual or relational in nature. Relations are handled in a similar fashion, and so we can extract the semantic representation of phrases such as: Goldman Sachs [Owns] MSFT shares. Users can annotate semantic entities and relationships and link them to the semantic graph. Users' contributions enrich the semantic graph and allow the system to learn and further improve its unstructured text processing capabilities.)

As per claim 7 Armstrong teaches the computer-implemented method according to Claim 6, wherein negative news for the one or more industry classifications includes negative market news for the one or more industry classifications, negative regulatory news for the one or more industry classifications, negative policy news for the one or more industry classifications, negative political news for the one or more industry classifications, negative climate news for the one or more industry classifications, and negative geographical news for the one or more industry classifications.  (Armstrong para. 23 teaches the systems and methods can be primarily triggered by news data, regulatory filings, government and industry reports and information entered by users. The system connects to any number of news feeds public and private such as newswires, RSS feeds for online news sources, blogs, Securities and Exchange Commission (SEC) mandated filings, etc. Some of these may be structured data sources, meaning their metadata is readily available, or they may be unstructured, there is no metadata available).

As per claim 8 Armstrong teaches the computer-implemented method according to Claim 5, further comprising searching structured data for financial and market data related to the one or more industry classifications.  (Armstrong para. 23 teaches FIG. 7 illustrates an embodiment including the semantic computing application servers, which serves as the correlating piece in a larger network that include news and financial information data sources both structured (databases, XML based documents), or unstructured (free text, news, documents, etc.), and potentially other applications to conduct further analysis (e.g., quantitative models for predicting stock moves), or to place trades (e.g., trading stations ala Bloomberg, Thomson and others).

As per claim 9 Armstrong teaches the computer-implemented method according to Claim 1, wherein calculating an industry confidence score based upon on negative news extracted from the news feeds related to the one or more industry classifications and determining if the industry confidence score is greater than an industry confidence threshold, comprises identifying industries impacted by the negative news related to the one or more industry classifications.   (Armstrong para.104 teaches in another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.  [0104] In another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.

As per claim 10 Armstrong teaches a computer-implemented method according to Claim 4, wherein extracting negative news from the news feeds related to the targeted entity comprises searching unstructured and structured data related to the targeted entity.   (Armstrong para. 77 teaches FIG. 7 illustrates an embodiment including the semantic computing application servers, which serves as the correlating piece in a larger network that include news and financial information data sources both structured (databases, XML based documents), or unstructured (free text, news, documents, etc.), and potentially other applications to conduct further analysis (e.g., quantitative models for predicting stock moves), or to place trades (e.g., trading stations ala Bloomberg, Thomson and others).

As per claim 11 Armstrong teaches the computer-implemented method according to Claim 10, further comprises performing string searches in the news feeds, wherein the string searches include at least one of the group consisting of: the name of the targeted entity, lexicons related to negative news for the targeted entity, and combinations thereof.  (Armstrong para. 23 teaches to generate semantically meaningful metadata from unstructured text the system performs concept and relation extraction as follows. The approach starts with shallow language processing techniques that perform part of speech tagging, chunk parsing, and entity recognition. A process called "gazetteer matching" performs a direct comparison of terms it finds in a document with the instance values associated with the name property of specified concepts--for example--the name property of companies. The actual "gazetteer" is the semantic graph in itself. When a company in a document matches a company instance in the semantic graph, a [Mentions] relation is created between the document instance and the company instance. This process works for any specified concept type, and although useful, is limited to matching existing concept instances having well-defined, unique names (generally these are `Proper` names). The semantic server performs deeper semantic processing that is contextual or relational in nature. Relations are handled in a similar fashion, and so we can extract the semantic representation of phrases such as: Goldman Sachs [Owns] MSFT shares. Users can annotate semantic entities and relationships and link them to the semantic graph. Users' contributions enrich the semantic graph and allow the system to learn and further improve its unstructured text processing capabilities.)

As per claim 12 Armstrong teaches the computer-implemented method according to Claim 11, wherein negative news for the targeted entity includes negative market news for the targeted entity, negative regulatory news for the targeted entity, negative policy news for the targeted entity, negative political news for the targeted entity, negative climate news for the targeted, and negative geographical news for the targeted entity.  (Armstrong para. 104 teaches in another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.)

As per claim 13 Armstrong teaches the computer-implemented method according to Claim 10, further comprising searching structured data for financial and market data related to the targeted entity.  (Armstrong para. 23 teaches to generate semantically meaningful metadata from unstructured text the system performs concept and relation extraction as follows. The approach starts with shallow language processing techniques that perform part of speech tagging, chunk parsing, and entity recognition. A process called "gazetteer matching" performs a direct comparison of terms it finds in a document with the instance values associated with the name property of specified concepts--for example--the name property of companies. The actual "gazetteer" is the semantic graph in itself. When a company in a document matches a company instance in the semantic graph, a [Mentions] relation is created between the document instance and the company instance. This process works for any specified concept type, and although useful, is limited to matching existing concept instances having well-defined, unique names (generally these are `Proper` names). The semantic server performs deeper semantic processing that is contextual or relational in nature. Relations are handled in a similar fashion, and so we can extract the semantic representation of phrases such as: Goldman Sachs [Owns] MSFT shares. Users can annotate semantic entities and relationships and link them to the semantic graph. Users' contributions enrich the semantic graph and allow the system to learn and further improve its unstructured text processing capabilities.)

Claims 15, 17, 18, 19 recite similar limitations to those recited in Claims 1, 4, 6, 8, 11, 13 and are rejected for similar reasons.  Further, Armstrong teaches a computer-implemented system to generate alert reports in response to changes in business risk comprising: a memory storage device storing program instructions; and a hardware processor having circuitry and logic to execute said program instructions to generate the alert reports, the hardware processor coupled to said memory storage device and in response to executing said program instructions, is configured to perform the abstract idea (see para. 108)

Claim 20 recites similar limitations to those recited in Claim 1 and is rejected for similar reasons.  Further, Armstrong teaches non-transitory computer readable medium comprising instructions that, when executed by at least one hardware processor, configure the at least one hardware processor to perform the abstract idea (see para. 108) 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2009/0164387 A1 in view of Ahles US 2008/0021803 A1 as applied to Claim 1 and in further view of Coleman US 20120290330 A1.

As per claim 2 Armstrong does not teach the computer-implemented method according to Claim 1, wherein retrieving the one or more industry classifications includes obtaining the industry classification from at least one of the group consisting of Dow Jones company search API, Dun & Bradstreet, and combinations thereof.  However, Coleman para. 2 teaches the industrial classification of an entity is an important factor in determining insurance risk. There are many standardized industrial classification systems, such as Standard Industrial Classification (SIC), North American Industrial Classification System (NAICS), Global Industry Classification System (GICS), Industrial Classification Benchmark (ICB), Thomson Reuters Business Classifications (TRBC), Statistical Classification of Economic Activities (NACE), Austrailian and New Zealand Standard Industrial Classifications (ANZSIC), and International Standard Industrial Classifications (ISIC). Many of these are multi-digit code systems, wherein each digit, reading from left to right, specifies an entity's sector more specifically. For example, in the four-digit ICB, the first digit indicates industry, the second digit plus the first digit specify a supersector, the first three digits indicates sector, and the full four digits specify a subsector.  Further, para. 32 teaches third party data sources may also include industrial classifications from credit information vendors, such as Experian or Dun and Bradstreet, or other third-party entities that provide industrial classifications. These or similar companies may also provide company or organization profile information for categorizing an entity or training the predictive model.  Both Armstrong and Coleman are directed to determining risk in organizations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Application to modify the teachings of Armstrong to include wherein retrieving the one or more industry classifications includes obtaining the industry classification from at least one of the group consisting of Dow Jones company search API, Dun & Bradstreet, and combinations thereof as taught by Coleman to implement a  well-known and widely accepted means to classify entities which results in a more accurate classification.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2009/0164387 A1 in view of Ahles US 2008/0021803 A1 as applied to Claim 1 and in further view of Merkle US 2011/0137788 A1 .

As per claim 3 Armstrong does not teach the computer-implemented method of Claim 1, further comprising: onboarding the targeted entity; extracting, in response to onboarding the targeted entity, the one or more industry classifications for the targeted entity; and calculating an initial targeted entity analysis.   However, Merkle para. 10 teaches other methods for evaluating the ability of a borrower to repay a loan comprise identifying customers and/or vendors of the borrower based on information stored in one or more transaction accounts of the borrower. The methods also comprise classifying the customers and/or vendors by industry, and determining key customers and/or vendors with which the borrower has the highest flows of cash in relation to the other customers and/or vendors of the borrower in accordance with a predetermined criterion, and determining trends of cash flows between the borrower and the customers and/or vendors based on the financial information stored in the transaction accounts.  Para. 40 teaches the projected cash flow trends can be evaluated, and based on the evaluation, the company can be classified as belonging to a particular risk category or group for the purposes of evaluating the ability of the company to repay a loan (activity 32). FIG. 2 is a table denoting how the various relationships between cash inflow, cash outflow, and net cash flow can be used as indicators of the particular risk category within which the company should be grouped. The risk category, in turn, can be used as an indication of the ability of the company to repay the loan.  Both Armstrong and Merkle are directed to determining risk in organizations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Application to modify the teachings of Armstrong to include onboarding the targeted entity; extracting, in response to onboarding the targeted entity, the one or more industry classifications for the targeted entity; and calculating an initial targeted entity analysis as taught by Merkle to more accurately ensure that a borrower can repay a long (as suggested by Merkle Abstract)

Claim(s) 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong US 2009/0164387 A1 in view of Ahles US 2008/0021803 A1 as applied to Claim 1 and in further view of Rosenburg US 9,208,460 B2.

As per claim 14 Armstrong does not teach the computer-implemented method according to Claim 1, further comprising monitoring the change in industry confidence score and entity confidence score on a periodic basis and generating the alert report, (Para. 104 teaches in another example, news of a strike at a semiconductor plant in Taiwan is published in local papers--manufacturer provides specialized chips used in top-of-the-line cell phones. The process: When a news item is published through RSS feed, the semantic computing application server processes the item and generates alerts regarding the company directly affected and those companies in its supply chain including cell phone providers Nokia, Erickson, Motorola, etc. The outcome: PMs recognize the potential impact and instruct their analysts to quantify the exposure of companies to the strike and the potential to trade on the information.  Para. 29 teaches clients can specify subscriptions of interest over data in the semantic graph. Based on those subscriptions, the semantic server can automatically collect the latest information from data sources coupled to it. Once the collected data is semantically annotated, it can be organized and correlated with previous data in the semantic graph. As the semantic graph changes, the semantic server can alert clients when new information comes in that match their subscriptions. The semantic servers can use commodity-computing servers and can be instantiated anywhere on a private network (intranet) or the public internet.)
Armstrong does not teach wherein the alert report flags the one or more news articles that triggered the alert report.  However, Rosenburg column 10, lines 40-50 teach Referring to FIG. 2B, further data may be accessed by clicking on the iconic indicator (260) which will Generate for Graphical Display an interactive summary (270) or set of links (276), for a set of Surfaced content sources (275) for a given Supplier (e.g., Cypress Semiconductor Corporation) and their associated Risk Scores (274) within a given Risk Type (e.g., Economic) within a Category of Suppliers (e.g. Telephone) for a given Department (e.g., Technology). Referring to FIG. 2C, a link in a set of links may be clicked through to Generate for Graphical Display a content window (280) associated with that headline (290). Both Armstrong and Rensburg are directed to assessing risk.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Application to modify the teachings of Armstrong to include o wherein the alert report flags the one or more news articles that triggered the alert report as taught by Rosenburg to provide an interface the is easily scanned by a reviewer (see column 10, lines 30-40).

Claims 16  recite similar limitations to those recited in Claims 14 and are rejected for similar reasons.  Further, Armstrong teaches a computer-implemented system to generate alert reports in response to changes in business risk comprising: a memory storage device storing program instructions; and a hardware processor having circuitry and logic to execute said program instructions to generate the alert reports, the hardware processor coupled to said memory storage device and in response to executing said program instructions, is configured to perform the abstract idea (see para. 108)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683